DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed February 3, 2022.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Please cancel claims 2-4.
	Please add new claims 14-16:
	Claim 14: The internal combustion engine of claim 5:
	wherein the piston top comprises a crown comprising:
		a central squish portion substantially orthogonal to a longitudinal axis of the cylinder; and
		a sloped outer portion disposed radially outward of the central squish portion;
	wherein the movement of the piston head generates a flow vortex velocity approaching the cylinder head and liner of between 10 and 20 m/s.  
	Claim 15:  The internal combustion engine of claim 5, further comprising:
	one or more intake ports substantially parallel to the longitudinal axis of the cylinder to generate a lambda value approaching the cylinder head and liner that is lower than 1.9.  
	Claim 16:  The internal combustion engine of claim 5:
	wherein the internal combustion engine has a predetermined engine compression ratio and intake valve timing to generate an air-fuel mixture temperature greater than 800K approaching the cylinder head and liner.  
REASONS FOR ALLOWANCE
3.	Claims 5-16 are allowable over the references of record for at least the following reasons:
	Claim 5:  wherein the air-fuel mixture temperature is determined based on one or more of a lubrication oil autoignition temperature, a fuel methane number, and engine oil consumption rate, an engine load and an engine compression ratio.  

	Claim 7:  wherein the amount of lubricating oil directly injected into the combustion volume is less than 5% of an amount of secondary fuel directly injected into an engine combustion chamber by state of the art of dual-fuel engine ignition systems.
	The closest prior art is the Yasueda reference.  The Yasueda reference fails to disclose all of the features of the amended independent claims.  Moreover, there is no suggestion or teaching in any of the located references that teach wherein the air-fuel mixture temperature is determined based on one or more of a lubrication oil autoignition temperature, a fuel methane number, and engine oil consumption rate, an engine load and an engine compression ratio.  Accordingly, there is allowable subject matter.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747